UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from ……………to…………… Commission File Number: 814-61 CAPITAL SOUTHWEST CORPORATION (Exact name of registrant as specified in its charter) Texas 75-1072796 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 12900 Preston Road, Suite 700, Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 233-8242 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filings).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filero Accelerated filerx Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 3,741,638 shares of Common Stock, $1 par value, as of July 31, 2010 TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION ITEM 1.Consolidated Financial Statements Consolidated Statements of Assets and Liabilities June 30, 2010 (Unaudited) and March 31, 2010 3 Consolidated Statements of Operations (Unaudited) For the three months ended June 30, 2010 and June 30, 2009 4 Consolidated Statements of Changes in Net Assets (Unaudited) For the three months ended June 30, 2010 and June 30, 2009 5 Consolidated Statements of Cash Flows (Unaudited) For the three months ended June 30, 2010 and June 30, 2009 6 Consolidated Schedules of Investments (Unaudited) June 30, 2010 and June 30, 2009 7 Notes to Consolidated Financial Statements 17 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM 3.Quantitative and Qualitative Disclosure About Market Risk 29 ITEM 4.Controls and Procedures 30 PART II. OTHER INFORMATION ITEM 1 Legal Proceedings 30 ITEM 1A. Risk Factors 30 ITEM 6.Exhibits 31 Signatures 32 2 PART I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Assets and Liabilities Assets June 30, 2010 March 31, 2010 (Unaudited) Investments at market or fair value Companies more than 25% owned (Cost: June 30, 2010 - $21,817,902, March 31, 2010 - $26,178,302) Companies 5% to 25% owned (Cost: June 30, 2010 - $22,162,243, March 31, 2010 - $21,562,243) Companies less than 5% owned (Cost: June 30, 2010 - $57,630,792, March 31, 2010 - $52,282,449) Total investments (Cost: June 30, 2010 - $101,610,937, March 31, 2010 - $100,022,994) Cash and cash equivalents Receivables Dividends and interest Affiliates Pension assets Other assets Total assets Liabilities Other liabilities $ 1,020,726 $ 1,070,540 Pension liability Deferred income taxes Total liabilities Net Assets Common stock, $1 par value: authorized, 5,000,000 shares; issued, 4,326,516 shares at June 30, 2010 and March 31, 2010 Additional capital Undistributed net investment income Undistributed net realized gain on investments – Unrealized appreciation of investments Treasury stock - at cost 584,878 shares at June 30, 2010 and March 31, 2010 ) ) Total net assets Total liabilities and net assets Net asset value per share (on the 3,741,638 shares outstanding) $ 132.53 $ 130.14 The accompanying Notes are an integral part of these Consolidated Financial Statements 3 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended June 30 Investment income: Interest $ 300,551 $ 322,808 Dividends Management and directors' fees Operating expenses: Salaries Net pension benefit ) ) Stock option expense Professional fees Other operating expenses Income before income taxes Income tax expense Net investment income $ 1,962,347 $ 444,278 Proceeds from disposition of investments $ – Cost of investments sold – Net realized gain on investments, (net of $1,218,855 of estimated transfer taxes on sale of Lifemark Group, see Note 3 - "Income Taxes" for discussion of income taxes related to gain on sale of Lifemark Group.) – Net increase (decrease) in unrealized appreciation of investments ) Net realized and unrealized gain on investments $ 8,272,750 Increase in net assets from operations The accompanying Notes are an integral part of these Consolidated Financial Statements 4 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Changes in Net Assets (Unaudited) Three Months Three Months Ended Ended June 30, 2010 June 30, 2009 Operations: Net investment income $ 1,962,347 $ 444,278 Net realized gain on investments – Net increase (decrease) in unrealized appreciation of investments ) Increase in net assets from operations Distributions from: Undistributed net investment income ) ) Capital share transactions: Change in pension plan funded status – ) Stock option expense Increase in net assets 8,961,659 Net assets, beginning of period 486,925,586 Net assets, end of period The accompanying Notes are an integral part of these Consolidated Financial Statements 5 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Months Ended June 30 Cash flows from operating activities Increase in net assets fromoperations Adjustments to reconcile increase in net assets from operations to net cash provided (used in) by operating activities: Net proceeds from disposition of investments – Proceeds from repayment of debt securities – Purchases of securities ) ) Depreciation and amortization Net pension benefit ) ) Realized gain on investments before income taxes ) – Net (increase) decrease in unrealized appreciation of investments ) Stock option expense (Increase) decrease in dividend and interest receivable ) (Increase) decrease in receivables from affiliates 216,839 ) (Increase) decrease in other assets ) 6,876 Increase (decrease) in other liabilities ) Increase in deferred income taxes Net cash provided by (used in) operating activities ) Cash flows from financing activities Distributions from undistributed net investment income ) ) Purchase of treasury stock – – Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ – $ – Income taxes $ – $ – Non-Cash transaction: In June 2010, the Company contributed certain tracts of Real Estate to their newly formed CapStar Holdings Corporation, wholly-owned by the Company. This transaction had the following non-cash effect on the Company's Consolidated Statement of Assets and Liabilities: Total Investments $ 3,703,619 $ - The accompanying Notes are an integral part of these Consolidated Financial Statements 6 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments June 30, 2010 (Unaudited) Company Equity (a) Investment (b) Cost Value (c) ¥†ALAMO GROUP INC. 22.0% 2,830,300 shares common stock (acquired 4-1-73 Seguin, Texas thru 5-25-07) Tractor-mounted mowing and mobile excavation equipment for governmental, industrial and agricultural markets; street-sweeping equipment for municipalities. ALL COMPONENTS, INC. 80.4% 8.25%subordinated note, $6,000,000 principal due Pflugerville, Texas 2012 (acquired 6-27-07) Electronics contract manufacturing; distribution and production 150,000 shares Series A Convertible Preferred Stock, con- of memory and other components for computer manufacturers, vertible into 600,000 shares of common stock at $0.25 retailers and value-added resellers. per share (acquired 9-16-94) Warrants to purchase 350,000 shares of common stock at $11.00 per share, expiring 2017 (acquired 6-27-07) – – ATLANTIC CAPITAL BANCSHARES, INC. 1.9% 300,000 shares common stock (acquired 4-10-07) Atlanta, Georgia Holding company of Atlantic Capital Bank, a full service commercial bank. ¥ BALCO, INC. 90.9% 445,000 shares common stock and 60,920 shares Class B Wichita, Kansas non-voting common stock (acquired 10-25-83 and 5-30-02) Specialty architectural products used in the construction and remodeling of commercial and institutional buildings. *BOXX TECHNOLOGIES, INC. 15.2% 3,125,354 shares Series B Convertible Preferred Stock, Austin, Texas convertible into 3,125,354 shares of common stock at Workstations for computer graphic imaging and design. $0.50 per share (acquired 8-20-99 thru 8-8-01) 2 *CMI HOLDING COMPANY, INC. 21.7% 10% convertible promissory note, due 2013 (acquired 5-19-10) Richardson, Texas 10% convertible promissory note, due 2013 (acquired 2-23-10) Owns Chase Medical, which develops and sells devices used 1,631,516 shares Series C-1 Convertible Preferred in cardiac surgery to relieve congestive heart failure; develops Stock, convertible into 1,631,516 shares of common and supports cardiac imaging systems. stock at $2.15 per share (acquired 7-10-09) 1 2,327,658 shares Series A Convertible Preferred Stock, convertible into 2,327,658 shares of common stock at $1.72 per share (acquired 8-21-02 and 6-4-03) 2 Warrants to purchase 109,012 shares of common stock at $1.72 per share, expiring 2012 (acquired 4-7-04) – – Warrants to purchase 636,151 shares of Series A-1 Convertible Preferred Stock at $1.72 per share expiring 2017 and 2019 (acquired 7-2-07 and 6-9-09) – – Warrant to purchase 90,698 shares of Series D or D-1 Convertible Preferred Stock at $1.72 per share expiring 2017 (acquired 2-23-10) – – The accompanying Notes are an integral part of these Consolidated Financial Statements 7 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments June 30, 2010 (Unaudited) (continued) Company Equity (a) Investment (b) Cost Value (c) CINATRA CLEAN TECHNOLOGIES, INC. 59.2% 10% subordinated secured promissory note, due 2012 Houston, Texas (acquired 5-19-10) Cleans above ground oil storage tanks with a patented, 10% subordinated secured promissory note, due 2013 automated system. (acquired 7-14-08 thru 4-28-10) 1,128,649 shares Series A Convertible Preferred Stock, convertible into 1,128,649 shares of common stock at $1.00 per share (acquired 7-14-08 and 11-19-08) *†ENCORE WIRE CORPORATION 16.9% 4,086,750 shares common stock (acquired 7-16-92 thru McKinney, Texas 10-7-98) Electric wire and cable for residential, commercial and industrial construction use. EXTREME INTERNATIONAL, INC. 53.6% 13,035 shares Series A common stock (acquired 9-26-08 Sugar Land, Texas and 12-18-08) OwnsBillYoungProductions, TexasVideoandPost, and 39,359.18 shares Series C Convertible Preferred Stock, Extreme Communications, which produce radio and television convertible into 157,437.72 shares of common stock at commercials and corporate communications videos. $25.00 per share (acquired 9-30-03) 3,750 shares 8% Series A Convertible Preferred Stock, convertible into 15,000 shares of common stock at $25.00 per share (acquired 9-30-03) ¥† HEELYS, INC. 31.1% 9,317,310 shares common stock (acquired 5-26-00) Carrollton, Texas Heelys stealth skate shoes, equipment and apparel sold through sporting goods chains,department stores and footware retailers. †HOLOGIC, INC. <1% ‡632,820 shares common stock (acquired 8-27-99) Bedford, Massachusetts Medical instruments including bone densitometers, mammography devices and digital radiography systems. iMEMORIES, INC. 26.2% 17,391,304 shares Series B Convertible Preferred Stock, Scottsdale, AZ convertible into 17,391,304 shares of common stock at Enables online video and photo sharing and DVD creation $0.23 per share (acquired 7-10-09) for home movies recorded in analog and new digital format. KBI BIOPHARMA, INC. 14.8% 7,142,857 shares Series B-2 Convertible Preferred Stock, Durham, NC convertible into 7,142,857 shares of common stock at Provides fully-integrated, outsourced drug development $0.70 per share (acquired 9-08-09) and bio-manufacturing services. The accompanying Notes are an integral part of these Consolidated Financial Statements 8 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments June 30, 2010 (Unaudited) (continued) Company Equity (a) Investment (b) Cost Value (c) ¥ MEDIA RECOVERY, INC. 97.5% 800,000 shares Series A Convertible Preferred Stock, Dallas, Texas convertible into 800,000 shares of common stock at Computer datacenter and office automation supplies and $1.00 per share (acquired 11-4-97) accessories; impact, tilt monitoring and temperature sensing 4,000,002 shares common stock (acquired 11-4-97) devices to detect mishandled shipments; dunnage for protecting shipments. *PALLETONE, INC. 8.4% 12.3% senior subordinated notes, $2,000,000 Bartow, Florida principal due 2012 (acquired 9-25-06) Manufacturer of wooden pallets and pressure-treated 150,000 shares common stock (acquired 10-18-01) 2 lumber. Warrant to purchase 15,294 shares of common stock at $1.00 per share, expiring 2011 (acquired 2-17-06) – ¥† PALM HARBOR HOMES, INC. 30.4% 7,855,121 shares common stock (acquired 1-3-85 Dallas, Texas thru 7-31-95) Integrated manufacturing, retailing, financing and insuring Warrant to purchase 286,625 shares of common of manufactured housing and modular homes. stock at $3.14 per share, expiring 2019 (acquired 4-24-09) – – ¥ THE RECTORSEAL CORPORATION 100.0% 27,907 shares common stock (acquired 1-5-73 and Houston, Texas 3-31-73) Specialty chemicals for plumbing, HVAC, electrical, construction, industrial, oil field and automotive applications; smoke containment systems for building fires; also owns 20% of The Whitmore Manufacturing Company. TCIHOLDINGS, INC. – 21 shares 12% Series C Cumulative Compounding Denver, Colorado Preferred stock (acquired 1-30-90) – Cable television systems and microwave relay systems. †TEXAS CAPITAL BANCSHARES, INC. 1.6% ‡489,656 shares common stock (acquired 5-1-00) Dallas, Texas Regional bank holding company with banking operations in six Texas cities. TRAX HOLDINGS, INC. 31.1% 1,061,279 shares Series A Convertible Preferred Stock, Scottsdale, Arizona convertibleinto 1,061,279 common stock at $4.71 Provides a comprehensive set of solutions to improve per share (acquired 12-8-08 and 2-17-09) the transportation validation, accounting, payment and informationmanagement process. The accompanying Notes are an integral part of these Consolidated Financial Statements 9 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments June 30, 2010 (Unaudited) (continued) Company Equity (a) Investment (b) Cost Value (c) VIA HOLDINGS, INC. 28.1% 9,118 shares Series B Preferred Stock (acquired 9-19-05) $2 Sparks, Nevada 1,118 shares Series C Preferred Stock (acquired 11-1-07) 2 Designer, manufacturer and distributor of high-quality 4 officeseating. *WELLOGIX, INC. 19.3% 4,788,371 shares Series A-1 Convertible Participating Houston, Texas Preferred Stock, convertible into 4,788,371 shares Developer and supporter of software used by the oil and gas of common stock at $1.0441 per share (acquired industry. 8-19-05 thru 6-15-08) 2 ¥ THE WHITMORE MANUFACTURING COMPANY 80.0% 80 shares common stock (acquired 8-31-79) Rockwall, Texas Specialized surface mining, railroad and industrial lubricants;coatings for automobiles and primary metals; fluid contamination control devices. MISCELLANEOUS – Ballast Point Ventures II, L.P. – 2.6% limited partnership interest (acquired 8-4-08 thru 6-18-10) – BankCap Partners Fund I, L.P. – 6.0% limited partnership interest (acquired 7-14-06thru 6-18-09) 100.0% – CapitalSouth Partners Fund III, L.P. – 2.8% limited partnership interest (acquired 1-22-08 and 2-12-09) – ¥CapStar Holdings Corporation, – 500 shares common stock (acquired 6-10-10) – Diamond State Ventures, L.P. – 1.9% limited partnership interest (acquired 10-12-99 thru 8-26-05) – ¥Discovery Alliance, LLC – 90.0% limited liability company (acquired 9-12-08 thru 5-14-10) – Essex Capital Corporation – 10% unsecured promissory note due 8-19-10 (acquired 8-16-09) – – First Capital Group of Texas III, L.P. – 3.0% limited partnership interest (acquired 12-26-00 thru 8-12-05) 100.0% – ¥Humac Company – 1,041,000 shares common stock (acquired 1-31-75 and 12-31-75) – – STARTech Seed Fund I – 12.1% limited partnership interest (acquired 4-17-98 thru 1-5-00) 1 – STARTech Seed Fund II – 3.2% limited partnership interest (acquired 4-28-00 thru 2-23-05) 1 – Sterling Group Partners I, L.P. – 1.7% limited partnership interest (acquired 4-20-01 thru 1-24-05) TOTAL INVESTMENTS †Publicly-owned company¥ Control investment* Affiliated investment‡Unrestricted securities as defined in Note (a) The accompanying Notes are an integral part of these Consolidated Financial Statements 10 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Schedule of Investments June 30, 2009 Company
